DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendments and remarks in the reply filed 3/24/2021 have been acknowledged and entered.  Claims 1-10 are pending. Claims 8-10 are withdrawn.  The rejection to claim 3 under 35 USC 112 has been withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 5,070,571), and further in view of Ferren (GB 2106966).
Regarding Claim 1:  Arai teaches a wiping device for a motor vehicle glass comprising:
a windscreen wiper frame (Fig. 1, element 2) comprising a component including a wiper blade (col. 3, line 24), which is read as the claimed wiper rubber (see Arai, col. 2, ll. 43-44); and
a piezoelectric element (element 1; col. 3, ll. 24-26 and 34-38) mounted on the wiper rubber (col. 3, ll. 27-29) such as to produce an electric current.
Arai does not expressly disclose that the piezoelectric element is a film.  However, it is known to use a piezoelectric element in the form of a film.  For example, Ferren teaches a piezoelectric film mounted on a surface, the film generating electric current to cause the film to vibrate (pg. 1, ll. 109-1120; pg. 2, ll. 61-70).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Arai by providing the piezoelectric element as a film with a reasonable expectation of successfully generating the electric current since piezoelectric films are known in the art for doing so, as taught by Ferren.
Ferren teaches that the piezoelectric film assumes the contour of the surface on which it is mounted (pg. 2, ll. 74-77). Thus it is reasonably expected that the mounted piezoelectric film in the combination of Arai and Ferren is deformed as the wiper rubber is deformed.
Regarding Claim 2:  Arai and Ferren teach the elements of Claim 1 as discussed above.  Arai further teaches that the windscreen wiper frame has a wiper rubber configured to be in contact with the glass (col. 2, ll. 41-44).  Although not expressly disclosed, it is understood that the wiper rubber is configured to locally fit the shape of the vehicle glass as the wiper rubber is disposed for the purpose of wiping the glass.
As previously stated, Arai in view of Ferren teaches mounting the piezoelectric film to the wiper frame.  Ferren teaches that the piezoelectric film assumes the contour of the surface on which it is mounted (pg. 2, ll. 74-77), thus it is reasonably expected that the piezoelectric film on the wiper frame is deformed as the wiper rubber of the frame is deformed.  
Arai in view of Ferren does not expressly disclose that the piezoelectric element is arranged on the windscreen wiper frame such as to generate electric current when the 
Regarding Claims 3 and 4:  Arai in view of Ferren teach the elements of Claim 1 as discussed above.  Ferren teaches that the piezoelectric films act as their own electrical generators when a mechanical force is applied, or even partially applied (pg. 2, ll. 61-70). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected that in the apparatus of Arai and Ferren, the piezoelectric film mounted on the wiper rubber is configured to be deformed under the effect of vibration and/or shocks created by the operation of the vehicle or under the effect of an air flow about the vehicle as claimed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 5,070,571) and Ferren (GB 2106966), as applied to Claim 1, and further in view of Patterson et al. (WO 9507199).
Regarding Claim 6:  Arai and Ferren teach the elements of Claim 1, as discussed above.  Arai teaches a pressing force which keeps the wiper blade against the windshield surface (col. 3, ll. 57-59), but does not expressly disclose a mechanical adjustment device as claimed.  It is noted that the limitation of the mechanical adjustment device is directed to a torsion spring and equivalents thereof (see Claim Interpretation- 35 USC 112, above).  Patterson teaches that a spring is used to bias a wiper blade against a windshield surface with an adjustable contact pressure to reduce chatter and improve wipe quality (see abstract; pg. 1, ll. 24-31; pg. 6, ll. 11-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Arai and Ferren with a spring to adjustably bias the wiper against the windshield as Patterson teaches that a spring is suitable for that purpose.  
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  Though the combined prior art does not expressly disclose modifying the contact pressure as a function of the electric current created, it is fully capable of doing so since Patterson discloses the mechanical adjustment device is activated by a controller for selective displacement (see abstract).

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or fairly suggest a wiping device having the features of the aforementioned claims.  The closest prior art of record is that of Arai who teaches a wiper device having a piezoelectric element mounted on the wiper frame, and Ferren who teaches a piezoelectric film applied to surfaces, the film producing an electric current.  However, the reviewed prior art does not disclose or fairly suggest the wiping device  further comprising a capacitor, super capacitor, or battery to be supplied with the electric current by the piezoelectric film as required by Claim 5.  The reviewed prior art does not disclose or suggest that the wiping device comprises a heating module configured to be supplied with the electric current by the piezoelectric film, as required by Claim 7.

Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. 
Applicant has argued that Arai does not teach that the vibrating generating mechanism is deformed by the wiper frame component.  Applicant argues that Ferren also fails to teach this feature. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Arai is cited for teaching that it is known to provide a piezoelectric element on a component of a wiper frame, the piezoelectric element provided for the purpose of causing vibrations.  Ferren teaches that it is known to apply piezoelectric material in the form of a film mounted on a surface, the film generating electric current to cause the film to vibrate (pg. 1, ll. 109-1120; pg. 2, ll. 61-70). Ferren teaches that the piezoelectric film assumes the contour of the surface on which it is mounted (pg. 2, ll. 74-77).  Thus, it is reasonably expected that in the combination of Arai and Ferren the piezoelectric film on the wiper frame is deformed as the wiper rubber of the frame is deformed.  
Applicant has argued that Arai fails to teach the piezoelectric film mounted on a wiper rubber.  However, Arai teaches that the piezoelectric element can be mounted on the wiper blade.  The blade is understood as referring to the wiper rubber, as claimed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Arai teaches mounting the piezoelectric element on the wiper rubber.  Ferren is cited for teaching that piezoelectric elements are known to be mounted as a film onto an object for the same purpose of causing vibration to the object. As a film, the 
Applicant’s arguments have been fully considered but are not found persuasive.  Therefore, the rejection of claims 1-4 and 6 under 35 USC 103 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Examiner, Art Unit 1714